





Exhibit 10.58




OMNIBUS LIMITED CONSENT AND AMENDMENT No. 2 to AMENDED AND RESTATED CREDIT,
SECURITY AND GUARANTY AGREEMENT AND AMENDMENT NO. 5 TO PLEDGE AGREEMENT
This OMNIBUS LIMITED CONSENT AND AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT,
SECURITY AND GUARANTY AGREEMENT AND AMENDMENT NO. 5 TO PLEDGE AGREEMENT (this
“Agreement”) is made as of this 10th day of December, 2018, by and among WRIGHT
MEDICAL GROUP N.V., a public limited liability company organized and existing
under the laws of the Netherlands with its corporate seat (statutaire zetel) in
Amsterdam and registered with the Dutch trade register under number 34250781, as
a Guarantor (“Parent”), WRIGHT MEDICAL GROUP, INC., a Delaware corporation
(“Wright”), each of the direct and indirect Subsidiaries of Parent set forth on
the signature pages hereto (individually as a “Borrower”, and collectively with
Wright, the “Borrowers”), MIDCAP FUNDING IV TRUST, a Delaware statutory trust,
individually as a Lender, and as Agent (in such capacity, together with its
successors and assigns, “Agent”) and the other financial institutions or other
entities from time to time parties to the Credit Agreement referenced below,
each as a Lender.
RECITALS
A.Agent, Lenders, Parent and Borrowers have entered into that certain Amended
and Restated Credit, Security and Guaranty Agreement, dated as of May 7, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, including by that certain Limited Consent and
Amendment No. 1 to Amended and Restated Credit, Security and Guaranty Agreement,
dated as of August 24, 2018 and that certain Limited Consent to Amended and
Restated Credit, Security and Guaranty Agreement, dated as of November 16, 2018,
the “Existing Credit Agreement”; the Existing Credit Agreement, as amended
hereby, the “Credit Agreement”), pursuant to which the Lenders have agreed to
make certain advances of money and to extend certain financial accommodations to
Borrowers in the amounts and manner set forth in the Credit Agreement.


B.Parent, certain of its direct and indirect Subsidiaries party thereto
(together with Parent, the “Pledgors”) and Agent have entered into that certain
Pledge Agreement, dated as of December 23, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof,
including by that certain Pledge Amendment, dated as of December 19, 2017, that
certain Omnibus Limited Consent and Amendment No. 3 to Credit, Security and
Guaranty Agreement and Amendment No. 2 to Pledge Agreement, dated as of February
13, 2018, by that certain Pledge Amendment, dated as of May 7, 2018 and by that
certain Pledge Amendment, dated as of October 16, 2018, the “Original Pledge
Agreement”; the Original Pledge Agreement, as amended hereby, the “Pledge
Agreement”), pursuant to which the Pledgors have granted to Agent a security
interest in certain equity interests set forth therein to secure the Obligations
under the Credit Agreement.


C.Parent and certain of its Subsidiaries desire to consummate a corporate
reorganization (the “Felding Reorganization”) pursuant to which (i) WMG Holding,
LLC, a Delaware limited liability company (the “New US Subsidiary”) will be
formed as a new direct Subsidiary of Wright





--------------------------------------------------------------------------------





Medical Technology, Inc., a Delaware corporation (“Wright Technology”), (ii)
Wright Technology will sell to Parent (the “Wright Technology Disposition”)
three intercompany notes previously sent to Agent and identified in the Felding
Reorganization Plan (as defined below) and all of the equity interest of the New
US Subsidiary and certain Foreign Subsidiaries identified in the Felding
Reorganization Plan (collectively, the “Wright Technology Subsidiaries”) in
exchange for Parent issuing an intercompany note to Wright Technology in an
aggregate principal amount not to exceed $110,000,000 (the “Wright Technology
Investment”), (iii) Wright Technology will contribute an unsecured intercompany
note to WM Netherlands C.V. as set forth in the Felding Reorganization Plan (the
“C.V. Disposition”), (iv) Parent will issue an intercompany note to the New US
Subsidiary in an aggregate principal amount not to exceed $1,000,000 as set
forth in the Felding Reorganization Plan (the “Parent Investment” and together
with the Wright Technology Investment, the “Felding Investments”) and (v) Parent
will subsequently contribute (the “Parent Disposition” and together with the
Wright Technology Disposition and the C.V. Disposition, the “Felding
Dispositions”) all of the equity interest of those certain Foreign Subsidiaries
identified in the Felding Reorganization Plan (the “Parent Foreign
Subsidiaries”) and all of the equity interest of the Wright Technology
Subsidiaries to Felding Finance B.V., a public limited liability company
organized and existing under the laws of the Netherlands (“Felding”), in each
case, pursuant to the steps set forth in the final restructuring plan most
recently delivered by Borrowers to Agent on the date hereof (the “Felding
Reorganization Plan”) and resulting in the corporate and intercompany note
structure reflected in the Felding Reorganization Plan.


D.Parent and the Borrowers have requested that (i) Agent consent to the Felding
Reorganization and (ii) Agent and the Lenders constituting at least the Required
Lenders (a) amend certain terms of the Existing Credit Agreement relating to a
credit balance in the Payment Account and fees related thereto and (b) amend
certain terms of the Original Pledge Agreement related to the Felding
Reorganization, including the release of Agent’s security interest in the
Released Collateral (defined below), and, on and subject to the conditions and
terms set forth herein, the Agent has agreed to consent to the Felding
Reorganization as a Permitted Internal Reorganization and Agent and the Lenders
constituting at least the Required Lenders have agreed to so amend the Existing
Credit Agreement and the Original Pledge Agreement, each as more fully set forth
and subject to the terms and conditions herein.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Required Lenders,
Parent and Borrowers hereby agree as follows:
1.Defined Terms; Recitals. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including those capitalized terms used in the Recitals hereto). The Recitals
set forth above shall be construed as part of this Agreement as if set forth
fully in the body of this Agreement.






2

--------------------------------------------------------------------------------





2.Limited Consent and Approval.


(a)Subject to the satisfaction of the conditions and accordance with the terms
set forth in this Agreement, including, without limitation, the satisfaction of
the conditions set forth in Section 6 hereof, Agent hereby approves the Felding
Reorganization as required by the definition of “Permitted Internal
Reorganization” in the Credit Agreement; provided, that (i) the Felding
Reorganization shall be consummated, in all material respects, in accordance
with the terms of the Felding Reorganization Plan and (ii) at the time the
Felding Reorganization is consummated and after giving effect thereto, no Event
of Default has occurred and is continuing.


(b)Agent hereby approves and agrees that (i) the Felding Investments are each a
Permitted Investment pursuant to clause (q) thereof, and (ii) the Felding
Dispositions are each a Permitted Asset Disposition pursuant to clause (m)
thereof.


(c)Notwithstanding the provisions of 4.11(d) of the Credit Agreement, Agent
hereby waives the Joinder Requirements with respect to New US Subsidiary;
provided that (x) the Felding Reorganization is consummated on or prior to March
31, 2019 (or such later date as may be agreed in writing by Agent in its sole
discretion) and (y) the Credit Parties do not make any Investment (other than
any de minimis Investment) in the New US Subsidiary prior to the consummation of
the Felding Reorganization (the agreements and approvals set forth in clauses
(a) through (c), collectively, the “Limited Consent”).


(d)The parties hereto agree that $188,709.44 (the “Float Credit Amount”) shall
be credited against the next float fees due to Agent pursuant to the fourth
sentence of Section 2.2(a) of the Credit Agreement following the date hereof
until such time as the Float Credit Amount has been reduced to $0.  The Float
Credit Amount represents the aggregate float fees Borrowers were charged from
October 1, 2018 through November 30, 2018.


(e)The Limited Consent is effective solely for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (i) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Financing
Document; (ii) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (iii) waive any Default and/or Event of Default that may
exist and is continuing as of the date hereof; or (iv) establish a custom or
course of dealing among the Parent and Borrowers, on the one hand, or Agent or
any Lender, on the other hand. Other than as explicitly set forth herein, Agent
has not approved, and will not be deemed to have approved, any transaction
ancillary to or entered into in connection with the Felding Reorganization,
including without limitation, the transfer of any cash or cash equivalents by
any Credit Party in connection with the Felding Reorganization.


3.Amendments to the Existing Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the satisfaction of
the conditions set forth in Section 6 hereof, the Existing Credit Agreement is
hereby amended as follows:


3

--------------------------------------------------------------------------------





(a)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
new defined term in alphabetical order therein:


““Revolver Peg Balance” means an aggregate amount notified by Borrower
Representative to Agent from time to time; provided that (a) Borrower
Representative shall send such notices no more frequently than once per month
(unless Agent otherwise consents in its Permitted Discretion), (b) in no event
shall the Revolver Peg Balance be in excess of $75,000,000 and (c) upon the
occurrence of an Event of Default, the Revolver Peg Balance shall be
automatically reduced to zero Dollars ($0) and shall remain at such level until
(i) Agent has provided Borrower Representative notice that the Event of Default
is no longer continuing or (ii) Agent otherwise notifies Borrower Representative
in writing.”
(b)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
and restating clause (c) of the definition of “Excluded Subsidiary” as follows:


“(c)(i) TMW Insurance, Inc., so long as TMW Insurance, Inc. at no time has
assets with a value in excess of $500,000 in the aggregate and (ii) Wright
International, Inc., so long as Wright International, Inc. at no time has assets
with a value in excess of $1,000,000 in the aggregate, and”.
(c)Section 2.1(b)(ii)(C) of the Existing Credit Agreement is hereby amended by
amending and restating such section as follows:


“(C) Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) at any time that the Revolving Loan Outstandings exceed
the Revolver Peg Balance as provided in Section 2.11(d), immediately upon the
receipt by any Borrower or Agent of any payments on or proceeds from any of the
Third Party Accounts or other Collateral that is part of the Borrowing Base, and
(II) in full on the Termination Date.”
(d)Section 2.2(a) of the Existing Credit Agreement is hereby amended by amending
and restating the fourth sentence thereof as follows:


“For purposes of calculating interest, at any time the Revolving Loan
Outstandings are in excess of $23,000,000, all funds transferred to the Payment
Account shall be subject to a five (5) Business Day clearance period and all
interest accruing on such funds during such clearance period shall accrue for
the benefit of Agent, and not for the benefit of the Revolving Lenders.”


(e)Section 2.11(d) of the Existing Credit Agreement is hereby amended by
amending and restating such section as follows:


“(d)    Agent shall apply, on a daily basis when the Revolving Loan Outstandings
exceed the Revolver Peg Balance, funds transferred into the Payment Account
pursuant to this Section 2.11 to reduce the Revolving Loan Outstandings to an
amount equal to the


4

--------------------------------------------------------------------------------





Revolver Peg Balance in such order of application as Agent shall elect. If (i)
as the result of collections of Third Party Accounts or proceeds of other
Collateral included in the Borrowing Base pursuant to the terms and conditions
of this Section 2.11, a credit balance exists with respect to the Loan Account
or (ii) the Revolving Loan Outstandings are less than or equal to the Revolver
Peg Balance, then such amounts shall not accrue interest in favor of Borrowers,
but Agent shall transfer, on a weekly basis, the funds in the Payment Account
not otherwise applied to reduce the Revolver Loan Outstandings in accordance
with the previous sentence into an account designated by Borrower Representative
for so long as no Event of Default exists.”


4.Amendments to the Original Pledge Agreement.


(a)Schedule I of the Original Pledge Agreement is hereby amended by deleting
such schedule in its entirety and replacing it with the attached Schedule I.


(b)Agent, without recourse, representation or warranty and at Credit Parties’
sole cost and expense, hereby releases all of its right, title and interest in
and to all Equity Interests (as defined in the Original Pledge Agreement) of (i)
the Parent Foreign Subsidiaries pledged to Agent by Parent and (ii) the Wright
Technology Subsidiaries pledged to Agent by Wright Technology (collectively, the
“Released Collateral”).


5.Representations and Warranties. Each Credit Party hereby confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Credit Party as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).


6.Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Agent in its reasonable discretion:


(a)The Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Agreement from each Credit Party, the Agent and
the Required Lenders;


(b)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);




5

--------------------------------------------------------------------------------





(c)both immediately before and after giving effect to this Agreement, no Default
or Event of Default shall have occurred and be continuing or result therefrom;
and
(d)the Credit Parties shall have delivered such other documents, information,
certificates, records, permits, and filings as Agent may reasonably request.


7.Costs and Fees. Parent and Borrowers shall be responsible for the payment of
all reasonable, documented and invoiced out-of-pocket costs and fees of Agent’s
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement and any related Financing Documents.


8.No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a modification
or waiver of any provision of the Credit Agreement, the Financing Documents or
any other documents, instruments and agreements executed or delivered in
connection with any of the foregoing. Nothing herein is intended or shall be
construed as a waiver of any existing Defaults or Events of Default under the
Credit Agreement or other Financing Documents or any of Agent’s rights and
remedies in respect of such Defaults or Events of Default. This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.


9.Reaffirmation. Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party. Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. Each Credit Party
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens.


10.Miscellaneous.


(a)Reference to the Effect on the Credit Agreement, the Pledge Agreement and
Financing Documents. On and after the date hereof, (i) this Agreement shall
constitute a “Financing Document” under and as defined in the Credit Agreement
and the other Financing Documents and (ii) each reference in the Credit
Agreement or Pledge Agreement, as applicable, to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of similar import shall mean and be a reference to
the Credit Agreement or the Pledge Agreement, as applicable, as amended by this
Agreement.
 
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 13.8 (Governing Law; Submission to
Jurisdiction) and Section 13.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.


6

--------------------------------------------------------------------------------







(c)Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


(d)Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.


(e)Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.


(f)Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


(g)Successors/Assigns. This Agreement shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.


[SIGNATURES APPEAR ON FOLLOWING PAGES]



7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement of the day and year first hereinabove set forth.




AGENT:
MIDCAP FUNDING IV TRUST,

as Agent


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:_/s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory






LENDERS:
MIDCAP FUNDING IV TRUST,

as a Lender


By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: _/s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory


    








8

--------------------------------------------------------------------------------





LENDERS:
APOLLO INVESTMENT CORPORATION,
as a Lender


By: Apollo Investment Management, L.P., as Advisor
By: ACC Management, LLC, as its General Partner
By: /s/ Tanner Powell
Name: Tanner Powell
Title: Authorized Signatory





9

--------------------------------------------------------------------------------









BORROWERS:
BioMimetic Therapeutics Canada, Inc.,
as a Borrower
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President
 
BioMimetic Therapeutics LLC,
as a Borrower and a Pledgor
By:/s/ Lance A. Berry
Name: Lance A. Berry
Title: Treasurer
 
BioMimetic Therapeutics USA, Inc.,
as a Borrower
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President
 
INBONE Technologies, inc.,
as a Borrower and a Pledgor
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
OrthoHelix Surgical Designs, Inc.,
as a Borrower
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
OrthoPro, L.L.C.,
as a Borrower
By:/s/ Lance A. Berry
Name: Lance A. Berry
Title: President and Chief Financial Officer



10

--------------------------------------------------------------------------------





 
Solana Surgical, LLC,
as a Borrower
By: Wright Medical Group, Inc., its sole member
By: /s/ Lance A. Berry
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer
 
Tornier US Holdings, Inc.,
as a Borrower and a Pledgor
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
Tornier, Inc.,
as a Borrower
By: /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
Trooper Holdings Inc.,
as a Borrower and a Pledgor
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Treasurer
 
White Box Orthopedics, LLC,
as a Borrower
By: /s/ Lance A. Berry
Name: Lance A. Berry
Title: President and Chief Financial Officer
 
Wright Medical Capital, Inc.,
as a Borrower
By: /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury



11

--------------------------------------------------------------------------------





 
Wright Medical Technology, Inc.,
as a Borrower and a Pledgor
By:/s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
Wright Medical Group Intellectual Property, Inc.,
as a Borrower
By: /s/ W. Dean Morgan
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
Wright Medical Group, Inc.,
as a Borrower and a Pledgor
By:/s/ Lance A. Berry
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer


 
Cartiva, Inc.,
as a Borrower
By:/s/ Lance A. Berry
Name: Lance A. Berry
Title: President



 


12

--------------------------------------------------------------------------------









GUARANTOR, PLEDGOR AND PARENT:
Wright Medical Group N.V.
By: /s/ Lance A. Berry
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer







13